DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
The abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as “comprises”, “said”, and "means" should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
(see MPEP section 608.01(b), form paragraph 6.16)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and displaying data without significantly more. See Berkheimer (Fed. Cir. 2018). See Electric Power Group (Fed. Cir. 2016).
Claim 1 recites the following:
A method for analyzing a consumption of resources in a computing infrastructure, said computing infrastructure comprising a plurality of computing devices, for the prediction of a resource consumption anomaly on a computing device  [Additional elements that do not amount to more than the judicial exception, i.e., processor, memory, etc. ], said method comprising: 
determining, for a given period, a plurality of resource consumption modeling functions (MF), each of said functions modeling the temporal evolution in the consumption of a resource for a time interval of the period; [Abstract idea of analyzing data.] 
proximity searching between modeling functions (MF), said proximity search being carried out between modeling functions (MF) of the same resource and of different data periods; [Abstract idea of collecting data. ]
determining a correlation between said resource consumption modeling functions (MF), said correlation determination step comprising the calculation of at least one correlation between modeling functions (MF), preferably for different time intervals; [Abstract idea of analyzing data.] 
measuring a resource consumption, said step comprising a measurement of a consumption value of a first resource; [Abstract idea of analyzing data.] 
predicting the resource consumption of the computing infrastructure, said prediction step comprising a calculation of a value of future consumption of a resource to be predicted from the consumption value of the first resource and from a previously calculated correlation between modeling functions (MF), said previously calculated correlation then corresponding to a correlation between a modeling function of the first resource and a modeling function of the resource to be predicted. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computing infrastructure” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claimed invention takes a general approach and applies it to a choice application. This general approach can be applied to any method within or outside of computer technology, e.g., business method fault analysis. (“(W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’): Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). MPEP 2106.04(a)(2) Mental Processes.
(Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53). MPEP 2106.04(a)(2) Mental Processes.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 2 recites the following:
The analysis method according to claim 1, characterized in that the method comprises a step of generating a plurality of redundant modeling functions over the same period. [Abstract idea of manipulating data. ]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computing infrastructure” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 3 recites the following:
The analysis method according to claim 1, characterized in that the method comprises a step  of segmenting the given period into a plurality of time intervals for each resource of each computing device. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computing infrastructure” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 4 recites the following:
The analysis method  according to claim 3, characterized in that the method comprises the time intervals resulting from the segmentation of the given period are defined based on the modeling functions or based on a predetermined temporal segmentation. [Abstract idea of analyzing data. ]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computing infrastructure” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 5 recites the following:
The analysis method according to claim 1, characterized in that the method comprises a step of identifying  a frequency of repetition of the modeling functions and of selecting, for each time interval, a modeling function most representative of this time interval for a set of periods considered. [Abstract idea of analyzing data. ]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computing infrastructure” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 6 recites the following:
The analysis method  according to claim 1, characterized in that the method comprises a step  of generating a plurality of functions of correlation between modeling functions. [Abstract idea of collecting and analyzing data. ]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computing infrastructure” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 7 recites the following:
The analysis method according to claim 1, characterized in that the previously calculated correlation is a function of correlation between two modeling functions. [Abstract idea of analyzing and manipulating data. ]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computing infrastructure” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 8 recites the following:
The analysis method according to claim 1, characterized in that it comprises a step of identifying a correlation repetition frequency. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computing infrastructure” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 9 recites the following:
The analysis method  according to claim 1, characterized in that it comprises a step of determining  a degree of reliability of a correlation, and deleting correlations having a degree of reliability below a predetermined threshold. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computing infrastructure” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 10 recites the following:
The analysis method according to claim 1, characterized in that it further comprises a step  of identifying a resource with an anomaly risk, said identification step comprising comparing a value of future consumption of a resource to be predicted with a predetermined monitoring threshold value, the resource to be predicted becoming a resource with an anomaly risk when a predetermined monitoring threshold value is exceeded. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computing infrastructure” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 11 recites the following:
The analysis method according to claim 1, characterized in that it further comprises a step of generating new sizing values for the computing infrastructure, said generation step comprising a selection of new values of amount of resources allocated to at least one computing device composing the computing infrastructure, said new resource amount values comprising, for the resource to be predicted, an allocated resource amount value greater than the calculated future consumption value. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computing infrastructure” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 12 recites the following:
The analysis method according to claim 1, characterized in that the prediction step comprises calculating a value of future consumption of a resource from the consumption value of this same resource and from a previously calculated correlation between modeling functions. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computing infrastructure” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 13 recites the following:
The analysis method according to claim 1, characterized in that the prediction step comprises calculating a value of future consumption of a resource from the consumption value of a plurality of resources and from a previously calculated correlation between modeling functions. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computing infrastructure” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 14 is rejected based on similar rationale given to claim 1.
Claim 15 is rejected based on similar rationale given to claim 1.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862